Sterling Banks, Inc. Financial Report December 31, 2007 F-1 Contents Management’s Discussion and Analysis F-3 Report of Independent Registered Public Accounting Firm F-16 Financial Statements Consolidated Balance Sheets F-17 Consolidated Statements of Operations F-19 Consolidated Statements of Shareholders’ Equity F-20 Consolidated Statements of Cash Flows F-21 Notes to Consolidated Financial Statements F-22 F-2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion focuses on the major components of the Company’s operations.This discussion should be read in conjunction with the financial statements and accompanying notes included in this Annual Report. Sterling Banks, Inc. (the “Holding Company”) is the successor to Sterling Bank (the “Bank” and together with the Holding Company, the “Company”) pursuant to the Plan of Reorganization by and between the Holding Company and the Bank that was completed on March 16, 2007, whereby the Bank became a wholly-owned subsidiary of the Holding Company.Additionally, on March 16, 2007, the Bank, the Holding Company and Farnsworth Bancorp, Inc. (“Farnsworth”) completed the merger (the “Merger”) in which Farnsworth merged with and into the Holding Company, with the Holding Company as the surviving corporation.Subsequent to the Merger, Peoples Savings Bank, a wholly-owned subsidiary of Farnsworth, was merged with and into the Bank, with the Bank as the surviving Bank.All information contained herein represents solely the financial information of the Company.All references to “we,” “us,” “our,” and “ours” and similar terms in this report refers to the Company and its subsidiaries, collectively. We are a bank holding company headquartered in Burlington County, New Jersey, with assets of $410.5 million as of December 31, 2007.Our main office is located in Mount Laurel, New Jersey with ten other Community Banking Centers located in Burlington and Camden Counties, New Jersey.We believe that this geographic area represents a stable and attractive banking market with a diversified and expanding economy.We began operations in December 1990 with the purpose of serving consumers and small to medium-sized businesses in our market area.We have chosen to focus on the higher growth areas of western Burlington County and eastern Camden County.We believe that understanding the character and nature of the local communities that we serve, and having first-hand knowledge of customers and their needs for financial services enable us to compete effectively and efficiently. Our principal source of revenue is net interest income, which is the difference between the interest income from our earning assets and the interest expense on our deposits and borrowings.Interest-earning assets consist principally of loans, investment securities and federal funds sold, while our interest-bearing liabilities consist primarily of deposits.Our net income is also affected by our provision for loan losses, noninterest income and noninterest expenses, which include salaries, benefits, occupancy costs and charges relating to non-performing and other classified assets. Critical Accounting Policies Allowance for Losses on Loans The allowance for losses on loans is based on management’s ongoing evaluation of the loan portfolio and reflects an amount considered by management to be its best estimate of probable losses inherent in the portfolio.Management considers a variety of factors when establishing the allowance, such as the impact of current market conditions, diversification of the loan portfolio, delinquency statistics, results of loan review and related classifications, and historic loss rates.In addition, certain individual loans that management has identified as problematic are specifically provided for in the allowance, based upon an evaluation of the borrower’s perceived ability to pay, the estimated adequacy of the underlying collateral and other relevant factors.Consideration is also given to examinations performed by regulatory agencies.Although provisions have been established and segmented by type of loan based upon management’s assessment of the loss characteristics inherent in each type, the entire allowance for losses on loans is available to absorb loan losses in any category. F-3 Management performs a detailed analysis to determine the allowance for loan losses.Since the allowance for loan losses is dependent, to a great extent, on conditions that may be beyond our control, it is possible that management’s estimate of the allowance for loan losses and actual results could differ materially in the near future. In addition, regulatory authorities, as an integral part of their examinations, periodically review the allowance for loan losses.They may require additions to the allowance based upon their judgments about information available to them at the time of the examination. Results of Operations for the Years Ended December 31, 2007 and 2006 Net Income Net income decreased $1,243,000, or 168.4%, to a net loss of $505,000 for the year ended December 31, 2007 compared to net income of $738,000 for the year ended December 31, 2006.The decrease in earnings was mainly the result of increased noninterest expenses related to the expansion of the Company’s retail system, as a result of the Merger.Earnings per share (basic) decreased $0.24 per share, or 160.0%, to net loss of $0.09 per share for the year ended December 31, 2007 compared to net income of $0.15 per share for the year ended December 31, 2006.Earnings per share (diluted) decreased $0.23 per share, or 164.3%, to net loss of $0.09 per share for the year ended December 31, 2007 compared to net income of $0.14 per share for the year ended December 31, 2006. Net Interest Income and Average Balances Net interest income after the provision for loan losses increased $641,000, or 5.2%, to $12.2 million for the year ended December 31, 2007 from $11.6 million for the year ended December 31, 2006.The provision for loan losses decreased $204,000 to $401,000 for the year ended December 31, 2007 from $605,000 for the year ended December 31, 2006.The net interest margin decreased to 3.43% for the year ended December 31, 2007 from 3.71% for the year ended December 31, 2006.The decrease in the net interest margin reflects the Federal Reserve continued tightening of monetary policy during much of the year and an increase in cost of funds.Yield on interest-earning assets increased to 7.01% for the year ended December 31, 2007 from 6.87% for the year ended December 31, 2006.The average cost of interest-bearing liabilities increased to 4.06% for the year ended December 31, 2007 compared to 3.73% for the year ended December 31, 2006. F-4 The following table presents a summary of the principal components of average balances, yields and rates for the periods indicated: Year Ended December 31, 2007 2006 Average Balance Interest Average Rate Average Balance Interest Average Rate Assets Loans, net (1) $ 298,195,000 $ 22,802,000 7.65 % $ 254,008,000 $ 19,430,000 7.65 % Investment securities (2) 57,350,000 2,374,000 4.14 60,436,000 2,410,000 3.99 Federal funds sold 9,452,000 485,000 5.13 8,222,000 417,000 5.07 Due from banks 3,420,000 173,000 5.04 5,633,000 289,000 5.13 Total interest-earning assets 368,417,000 25,834,000 7.01 328,299,000 22,546,000 6.87 Allowance for loan losses (2,610,000 ) (1,265,000 ) Other assets 42,278,000 20,072,000 Total Assets $ 408,085,000 $ 347,106,000 Liabilities and shareholders’ equity Time deposits $ 219,735,000 10,569,00 4.81 $ 185,903,000 8,012,000 4.31 NOW/MMDA/savings accounts 99,205,00 2,263,000 2.28 79,511,000 1,923,000 2.42 Borrowings 6,327,000 371,000 5.86 12,247,000 417,000 3.41 Total interest-bearing liabilities 325,267,000 13,203,00 4.06 277,661,000 10,352,000 3.73 Noninterest-bearing demand deposits 41,166,000 33,928,000 Other liabilities 368,000 1,034,000 Shareholders’ equity 41,284,000 34,483,000 Total liabilities and shareholders’ equity $ 408,085,000 $ 347,106,000 Net interest income $ 12,631,00 $ 12,194,000 Interest rate spread (3) 2.95 3.14 Net interest margin (4) 3.43 3.71 (1) Includesloans held for sale.Also includes loan fees, which are not material. (2)
